Citation Nr: 0616386	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-10 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to vocational rehabilitation and training, as a 
certified addiction counselor, under Chapter 31, Title 38, 
United States Code.  

(The issues of entitlement to service connection for 
hepatitis C, heart disease and hypertension, all claimed as 
secondary to service-connected post-traumatic stress disorder 
with psychotic symptoms, to include the timeliness of the 
appeal, are the subjects of a separate decision.)  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of a 
rehabilitation counselor by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran applied for vocational rehabilitation and an 
individualized extended evaluation plan (IEEP) was 
formulated.  It called for a comprehensive situational work 
evaluation from November 2004 to April 2005 and training to 
improve academic skills necessary to complete a program of 
college level training from January 2005 to June 2005.  The 
veteran expressed dissatisfaction with several aspects of the 
plant to vocational rehabilitation counselors and medical 
personnel.  On January 31, 2005, the veteran requested by e-
mail a change in his IEEP, explaining that he already had an 
equivalency diploma, that the scheduled training was a waste 
of time and money, and that he should be immediately enrolled 
for training as a certified addiction counselor.  

The applicable regulation provides that a veteran may request 
a change in his plan.  The request must be written, it must 
request a review of the plan, and it must detail the 
veteran's objections.  38 C.F.R. § 21.98(a) (2005).  The 
Board notes that the print-out of the January 2005 e-mail 
from the veteran meets the requirements of § 21.98(a).  

Upon receipt of the veteran's request for review of the plan, 
the counseling psychologist or case manager will forward the 
request together with relevant comment to the VR & C Officer 
who will: (1) Review relevant information; and (2) Inform the 
veteran of his or her decision within 90 days.  38 C.F.R. 
§ 21.98(b) (2005).  There is no evidence that this procedure 
was followed.  Specifically, there is nothing in the record 
which reflects forwarding the January 2005 communication to 
the VR & C Officer with relevant comments.  There is nothing 
in the statement of the case, which cites § 21.98, or 
indicates that it was complied with to any degree.  There is 
a report entitled case notes.  It shows communications from 
February 2003 to February 2005.  Those in the week after the 
January 2005 e-mail involve confrontations over the IEEP.  
Finally, on February 4, 2005, the counselor discontinued the 
IEEP, citing the veteran's lack of cooperation.  There is no 
evidence that the counselor attempted to forward the request 
for a change, together with relevant comment, to the VR & C 
Officer, as required by the regulation.  The request for a 
change in the veteran's IEEP should be processed in 
accordance with the provisions of 38 C.F.R. § 21.98.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application, [VA] shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to [VA] 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

There is some question as to the applicability of this law to 
education cases.  Generally, where there is no dispute of the 
facts and the claim can be decided as a matter of law, VCAA 
does not require notification because there isn't any 
information or evidence, not previously provided to [VA] that 
is necessary to substantiate the claim.  However, if a 
claimant can present evidence to substantiate his claim, VCAA 
requires that he be notified as to what information or 
evidence would be required.  Since this case turns on facts, 
the veteran should be told what evidence would be required so 
that his plan would not require intermediate courses and he 
could immediately begin training as a certified addiction 
counselor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be told 
what evidence would be required so that 
his plan would not require intermediate 
courses and he could immediately begin 
training as a certified addiction 
counselor.  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

3.  The veteran's request to change his 
IEEP should be processed in accordance 
with 38 C.F.R. § 21.98.  Specifically, 
the counselor should forward the request 
for a change, together with relevant 
comment, to the VR & C Officer.  
Thereafter, the VR & C Officer should 
review the relevant information and issue 
a timely decision.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





